UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

MICHAELJON LORD,

                              Plaintiff,

v.                                                           CASE # 18-cv-01213

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                          ELIZABETH ANN HAUNGS, ESQ.
 Counsel for Plaintiff                                       KENNETH R. HILLER, ESQ.
600 North Bailey Ave
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                  FRANCIS D. TANKARD, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II                     SIXTINA FERNANDEZ, ESQ.
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the Plaintiff’s motion for judgment on the administrative

record is GRANTED, Defendant’s motion is DENIED, the decision of the Commissioner be
REVERSED, and this matter be REMANDED for further administrative proceedings consistent

with this order.

I.      RELEVANT BACKGROUND

        A.       Factual Background

        Plaintiff was born on July 26, 1984, and completed high school. (Tr. 176). Generally,

plaintiff’s alleged disability consists of learning disability, knee pains, attention deficit

hyperactivity disorder (ADHD), and migraines. (Tr. 181). His alleged onset date is October 1,

2006. (Tr. 177).

        B.       Procedural History

        On July 15, 2014, plaintiff applied for a period of Disability Insurance Benefits (“SSD”)

under Title II and Supplemental Security Income (“SSI”) under Title XVI of the Social Security

Act. (Tr. 10, 145-151). Plaintiff’s application was initially denied, after which he timely requested

a hearing before an Administrative Law Judge (the ALJ). On April 24, 2017, plaintiff appeared

before the ALJ, William M. Weir. (Tr. 34-72). On September 19, 2017, ALJ Weir issued a written

decision finding plaintiff not disabled under the Social Security Act. (Tr. 7-25). On September 13,

2018, the Appeals Council (AC) denied plaintiff’s request for review, rendering the ALJ’s decision

the final decision of the Commissioner. (Tr. 1-6). Thereafter, plaintiff timely sought judicial review

in this Court.

        C.       The ALJ’s Decision

        Generally, in his decision, the ALJ made the following findings of fact and conclusions of

law:

     1. The claimant meets the insured status requirements of the Social Security Act through June
        30, 2008.




                                                      2
      2. The claimant has not engaged in substantial gainful activity since October 1, 2006, the
         alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

      3. The claimant has the following severe impairments: depressive disorder and attention
         deficit hyperactivity disorder. (20 CFR 44.1520(c) and 416.920(c)).

      4. The claimant does not have an impairment or combination of impairments that meets or
         medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
         P, Appendix 1 (20 CFR 404.1520(d), 404.1526, 416.920(d), 416.925 and 416.926).

      5. After careful consideration of the entire record, the undersigned finds the claimant has the
         residual functional capacity to perform a full range of work at all exertional levels but with
         the following nonexertional limitations: simple, repetitive 1-2 steps tasks; no processing of
         multiple simultaneous goals or objectives; no need to independently set quality, quantity,
         or method production standards; no arithmetic above four operations; incidental public
         contact; and occasional contact with co-workers and supervisors.

      6. The claimant has no past relevant work (20 CFR 404.1565 and 416.965).

      7. The claimant was born on July 26, 1984, and was 22 years old, which is defined as a
         younger individual age 18-49, on the alleged onset date (20 CFR 404.1563 and 416.963).

      8. The claimant has at least a high school education and is able to communicate in English
         (20 CFR 404.1534 and 416.964).

      9. Transferability of job skills is not an issue because the claimant does not have past relevant
         work (20 CFR 404.1568 and 416.968).

      10. Considering the claimant's age, education, work experience, and residual functional
          capacity, there are jobs that exist in significant numbers in the national economy that the
          claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969 and 416.969(a)).

      11. The claimant has not been under a disability, as defined in the Social Security Act, from
          October 1, 2006, through the date of the decision (20 CFR 404.1520(g) and 416.920(g)).

(Tr. 13-19).

II.      THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

         A.      Plaintiff’s Arguments

         Plaintiff makes three arguments in support of his motion for judgment on the pleadings.

First, plaintiff argues the ALJ did not properly evaluate his cognitive impairment. Second, the ALJ

ignored limitations assessed by plaintiff’s vocational rehabilitation counselor. Lastly, the ALJ

                                                       3
failed to reconcile limitations favorable to plaintiff’s claim in the opinion from therapist Michael

Russo. (Dkt. No. 10 at 1 [Pl.’s Mem. of Law]).

       B.      Defendant’s Arguments

       In response, defendant makes two arguments. First, defendant argues the ALJ fully

addressed plaintiff’s mental limitations. (Dkt. No. 16 at 15 [Def.’s Mem. of Law]). Second, the

ALJ reasonably weighed the opinion evidence. (Dkt. No. 16 at 21).



III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where




                                                     4
evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

                                                      5
IV.    ANALYSIS

       Plaintiff argues the ALJ failed to properly evaluate the evidence of plaintiff’s learning

disability and diminished cognitive functioning across his determination. (Dkt. No. 10 at 11-17).

At the time of application, plaintiff alleged learning disability as one of his impairments. (Tr. 181).

The school records in the file indicate plaintiff was administered the Wechsler Abbreviated Scale

of Intelligence (WASI) in August 2001 as part of his special education triannual review. He

obtained a Verbal IQ of 77, Performance IQ of 67, and Full IQ of 70. (Tr. 171). The report stated

that the full scale IQ of 70 “suggests that he is currently functioning in the low range of mental

ability. It is indicative of global intellectual capacity that is better than about two percent of

students his age.” (Tr. 171).

       A. Step Two Standard

       At step two of the sequential evaluation process, the ALJ must determine whether the

plaintiff has a severe impairment that significantly limits his physical or mental ability to do basic

work activities. See 20 C.F.R. §§ 404.1520(c), 416.920(c). In this case, the ALJ found plaintiff’s

learning disability was not a severe impairment. (Tr. 13). The ALJ states the record contains a

“remote IQ score of 70” but that after high school there was “no indication that this was ever an

actively treated condition” or severe limitations suggested by any source. (Id.). Defendant’s

argument that the ALJ satisfied his duty by “explicitly and accurately” setting out the legal

standard for what constitutes a non-severe impairment is unpersuasive. (Dkt. No. 16 at 16). Use of

legal boilerplate language is not meaningful analysis as more fully discussed below.

       The ALJ apparently dismisses the IQ score because it is “remote”, but Courts have held it

is reasonable to presume, in the absence of evidence indicating otherwise, that claimants will



                                                      6
experience a fairly constant IQ throughout their life. Talavera v. Astrue, 697 F.3d 145, 152 (2d

Cir. 2012). Plaintiff was 17 years old at the time of the WASI testing. Program Operations Manual

System (POMS) directs that IQ scores generally tend to stabilize by age 16. See POMS DI

28010.150(A)(1). Therefore, the timing of the cognitive test is not a valid reason to give it less

weight.

          The ALJ’s statement that there is no active treatment for the intellectual disability,

therefore making it not severe, is insufficient to warrant a conclusion that the impairment is not

severe. Intellectual disorders are different from other mental disorders in that there is no treatment

to cure or reduce symptoms. In this case however there was additional involvement by vocational

rehabilitation services. Plaintiff was referred by a state agency vocational rehabilitation counselor

to Learning Disabilities Association of Western New York, a division of the State of New York

Educational Department. (Tr. 484). He was found eligible for vocational rehabilitation services

from Adult Career and Continuing Education Services – Vocational Rehabilitation (ACCES-VR)

based on his disability, which was deemed to affect this ability to work. (Tr. 506). Part of the

provided services was development of an individualized plan for employment (IPE) which

established a goal of supported employment in production occupations. (Tr. 510). The fact that

plaintiff was referred to this provider because he could not find work with a previous vocational

rehabilitation counselor due to his criminal background is not relevant. To be found eligible for

the ACCES-VR services and an IPE there was criteria pertaining to a learning disability that must

have been met. The Supported Employment Referral Form from the State of New York specifies

that plaintiff had impairments separate and apart from his convictions. (Tr. 575). How plaintiff

came to the agency is not as probative as why he qualified for services when looking at his

cognitive impairments. (Tr. 498). He had identified limitations in receptive language, expressive



                                                      7
communication, social interaction, initiative, judgment, attention, and environmental conditions.

(Tr. 576). Notably, the ALJ lumped all records about his vocational rehabilitation from the

disability center into three sentences with only a general citation to one exhibit, when there was

evidence in other exhibits as well. (Tr. 18).

        Additional substantial evidence in the record also does not support the ALJ’s finding of

non-severity. Most notably, after examining the plaintiff, consultative examiner Dr. Billings stated

plaintiff was an “excellent candidate for an intellectual evaluation to more fully characterize his

relative cognitive strengths and weaknesses.” (Tr. 323). He stated intellectual functioning was very

grossly estimated as being in the borderline range with limited general fund of information. (Tr.

321). Dr. Billings also diagnosed rule out intellectual disability, mild. (Tr. 323). The ALJ gave this

opinion “good weight.” (Tr. 17). No additional testing was ordered by the ALJ despite Dr. Billings

recommendation and contradictory information about cognitive functioning. Dufresne v.

Astrue, 52013 WL 1296376 (N.D.N.Y. Mar. 8, 2013) report and recommendation adopted, 2013

WL 1289759 (N.D.N.Y. Mar. 27, 2013)(An ALJ should order a consultative intelligence test in

order to clarify a claimant’s intelligence level where there is conflicting evidence as to his

abilities).

        Similarly, State Agency review psychiatrist H. Tzetzo also opined plaintiff’s intellectual

disability was a severe impairment (Tr. 79). The ALJ erred by never addressing this opinion which

failure is not immaterial as argued by defendant. 20 C.F.R. §404.1527(c). Overall, the ALJ’s

omission of a learning disorder or intellectual disability is not harmless because the ALJ did not

address either disorder during subsequent steps.




                                                      8
       B. Step Three Analysis

       At step three of the disability analysis, the ALJ examines whether a claimant’s impairment

meets or medically equals the criteria of a Listings impairment. 20 C.F.R. §§ 404.1520(d);

416.920(d). If the impairment meets or medically equals the criteria of a Listing and meets the

durational requirement (20 C.F.R. §§ 404.1509, 416.909), the claimant is disabled. If not, the ALJ

determines the claimant’s RFC and proceeds to the next steps of the analysis. 20 C.F.R. §§

404.1520(e)-(f); 416.920(e)-(f).

       An ALJ must explain why a claimant failed to meet or equal the Listings “[w]here the

claimant’s symptoms as described by the medical evidence appear to match those described in the

Listings.” Rockwood v. Astrue, 614 F. Supp. 2d 252, 273 (N.D.N.Y. 2009) (citation omitted).

Importantly, it is the ALJ’s responsibility—and not the job of the Commissioner’s attorney—to

“build an accurate and logical bridge from the evidence to [his] conclusion to enable a meaningful

review.” Hamedallah ex rel. E.B. v. Astrue, 876 F. Supp. 2d 133, 142 (N.D.N.Y. 2012). The Court

“cannot ... conduct a review that is both limited and meaningful if the ALJ does not state with

sufficient clarity the legal rules being applied and the weight accorded the evidence considered.”

Id. “Nevertheless, an ALJ’s unexplained conclusion at step three of the analysis may be upheld

where other portions of the decision and other clearly credible evidence demonstrate that the

conclusion is supported by substantial evidence.” Yeomas v. Colvin, No. 13-CV-6276P, 2015 WL

1021796, at *17 (W.D.N.Y. Mar. 10, 2015) (citation, quotation marks, and alterations omitted);

see also Berry v. Schweiker, 675 F.2d 464, 468-69 (2d Cir. 1982) (affirming step three decision

even though ALJ did not set forth a specific rationale “since portions of the ALJ’s decision and

the evidence before him indicate that his conclusion was supported by substantial evidence”).




                                                    9
        In his decision, the ALJ superficially considers Listing 12.05 (Intellectual Disorder) by

offering a recitation of the regulation’s text. (Tr. 14-15). The first prong of Listing 12.05(B)

requires a full scale IQ score of 70 or below on an individually administered standardized test of

general intelligence. As stated previously, plaintiff had the requisite IQ scores to be considered

under the listing. However, beyond the one sentence in the Step Two analysis, there is no additional

discussion regarding the IQ scores, special education, or vocational services.

        The ALJ was obligated to explain why he concluded plaintiff did not meet Listing 12.05

based on his full scale IQ of 70. See Rockwood, 614 F. Supp. 2d at 273. The ALJ’s decision lacks

“an accurate and logical bridge from the evidence to [his] conclusion” and therefore the Court

cannot conduct a meaningful review. Hamedallah, 876 F. Supp. 2d at 142. Despite defendant’s

arguments, the remainder of the ALJ’s decision does not permit the court to “glean the rationale”

behind his conclusion. See Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983) (“When ...

the evidence of record permits us to glean the rationale of an ALJ’s decision, we do not require

that he have mentioned every item of testimony presented to him or have explained why he

considered particular evidence unpersuasive or insufficient to lead him to a conclusion of

disability.”).

        Defendant argues the ALJ assessed plaintiff’s adaptive functioning under Listing 12.05(B)

but this contention amounts to a post hoc rationalization. McFarland-Deida v. Berryhill, No. 17-

CV-6534-FPG, 2018 WL 1575273, at *4 (W.D.N.Y. Apr. 2, 2018) citing Snell v. Apfel, 177 F.3d

128, 134 (2d Cir. 1999) (“A reviewing court may not accept appellate counsel’s post hoc

rationalizations for agency action.”) In addition to the five-step analysis outlined in 20 C.F.R. §

404.1520, the Commissioner has promulgated additional regulations governing evaluations of the

severity of mental impairments. 20 C.F.R. § 404.1520a. These regulations require application of a



                                                    10
“special technique” at the second and third steps of the five-step framework, Schmidt v. Astrue,

496 F.3d 833, 844 n. 4 (7th Cir.2007), and at each level of administrative review. 20 C.F.R. §

404.1520a(a). The second prong of Listing 12.05(B) addresses deficits in adaptive functioning and

parallel the special technique criteria. To satisfy the listing, deficits must manifest in an extreme

limitation of one, or a marked limitation of two, of the following areas of mental functioning: (a)

understand, remember, or apply information; (b) interact with others; (c) concentrate, persist, or

maintain pace; or (d) adapt or manage oneself. In his decision, after writing the text of the Listing

requirements for 12.04 and 12.05, ALJ Weir starts a new paragraph stating that the mental

impairments do no meet or medically equal the criteria of listings 12.04, with no mention of 12.05.

For each broad area the ALJ only states there are moderate limitations. There is no further

discussion, evidence, or rationale. (Tr. 15). First, it is unclear if the special technique was to apply

to the second prong of 12.05(B). Second, it is unclear if any cognitive limitations were considered

in evaluating the degree of functional limitation. Because cognitive limitations (such as learning

or intellectual disabilities) fall under the rubric of mental impairments, the ALJ is required to

contemplate them in the special technique. See Booker v. Astrue, No. 1:07-CV-646 GLS, 2011 WL

3735808, at *3 (N.D.N.Y. Aug. 24, 2011). If the ALJ did not include plaintiff’s cognitive

limitations and psychiatric impairments in this analysis it is an error that warrants remand. See

Faison v. Berryhill, No. 6:16-CV-06055(MAT), 2017 WL 3381055, at *2 (W.D.N.Y. Aug. 5,

2017)(“Failure to apply the special technique with regard to a cognitive impairment such as

borderline intellectual functioning has been found to be reversible error”). However, this Court

cannot meaningfully review what the ALJ evaluated in the special technique because there is no

discussion or analysis provided. See Howard v. Comm'r of Soc. Sec., 203 F. Supp. 3d 282, 299

(W.D.N.Y. 2016) (“While the ALJ's functional limitation assessment for Plaintiff's depression



                                                      11
could, in theory, draw from the same sources in the record and be substantially similar to that

which the ALJ would have assessed for Plaintiff's alleged-borderline intellectual functioning, it

would be overly speculative on the part of the Court to say as much definitively”).

ACCORDINGLY, it is

       ORDERED that plaintiff’s motion for judgment on the pleadings (Dkt. No. 10) is

GRANTED; and it is further

       ORDERED that defendant’s motion for judgment on the pleadings (Dkt. No. 16) is

DENIED; and it is further

       ORDERED that this matter is REMANDED, pursuant to 42 U.S.C. § 405(g), for further

proceedings consistent with this Decision and Order.


Dated: March 23, 2020                               J. Gregory Wehrman
Rochester, New York                                 HON. J. Gregory Wehrman
                                                    United States Magistrate Judge




                                                   12
